Case 4:18-cv-00298-CVE-JFJ Document 162 Filed in USDC ND/OK on 04/08/20 Page 1 of 4




    IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                                OKLAHOMA

   MICHAEL PARGA, RICHARD FELTZ,                        )
   TARA O’DONLEY and CHRISTOPHER                        )
   WOOD, on behalf of themselves and all others         )
   similarly situated,                                  )
                                                        )
         Plaintiffs,                                    )
                                                        )
                 vs.                                    )       Case No. 18-cv-00298-CVE-JFJ
                                                        )
   BOARD OF COUNTY COMMISSIONERS                        )
   OF THE COUNTY OF TULSA, et al.                       )
                                                        )
         Defendants.                                    )


                                   MOTION TO SUPPLEMENT

          Plaintiffs hereby seek leave of the Court to file a supplemental exhibit to their Motion for

   a Preliminary Injunction, ECF No. 158, and Motion for Temporary Restraining Order, ECF No.

   159 against Defendant Tulsa County Sheriff Vic Regalado. In support of their Motion, Plaintiffs

   state as follows:

          1.      On Friday, April 3, Plaintiffs filed a motion seeking a preliminary injunction and

   temporary restraining order, enjoining Sheriff Regalado from enforcing any secured financial

   condition of release imposed on a person unless that person has had a due-process compliant

   hearing to determine the necessity of detention. Interim relief is required because detainees

   suffer irreparable harms associated with imprisonment, and now they face the risk of exposure to

   COVID-19.

          2.      On April 6, the Court directed accelerated briefing on the issue of whether there is

   a risk of imminent harm from COVID-19 at the Tulsa County Jail, and what procedures the

   Sheriff has implemented to mitigate such harm. ECF No. 161.
Case 4:18-cv-00298-CVE-JFJ Document 162 Filed in USDC ND/OK on 04/08/20 Page 2 of 4




          3.      On that subject, Plaintiffs have obtained a Declaration of Dr. Elizabeth Y. Chiao,

   Professor of Medicine, Division of Infectious Diseases and Health Services, Research, Baylor

   College of Medicine, testifying to the risks posed by infectious diseases in jails generally, and of

   COVID-19 specifically. In addition, Dr. Chiao addresses the inadequacy of the COVID-19

   mitigation measures adopted in the Tulsa County Jail, as outlined by Undersheriff George Brown

   in his affidavit filed in this case on April 2. ECF No. 158-8.

          4.      Given the urgency with which Plaintiffs filed their motions on April 3, and the

   unavailability of information regarding measures adopted by the Sheriff until April 2, Plaintiffs

   could not obtain the declaration in time to include it as an exhibit when they filed their motions.

   Plaintiffs received the affidavit on the afternoon of April 3, after the motion had been filed.

          5.      Now that the Court has signaled its particular interest in the question of the threat

   posed by COVID-19 in the jail and the efficacy of measures adopted by the Sheriff to address

   that risk, Plaintiffs request leave to file this declaration as a supplemental exhibit to their motions

   for interim relief. To the extent Defendants identify in their opposition brief additional measures

   adopted by the Sheriff to protect the jail population not yet know to Plaintiffs, Plaintiffs will file

   a supplemental declaration in connection with their reply brief. However, in order to expedite

   proceedings, Plaintiffs request leave to file Dr. Chiao’s testimony with respect to all measures

   already known to allow Defendants an opportunity to respond in their opposition brief.

          6.      Plaintiffs provided counsel for Defendants with a copy of the proposed exhibit on

   the evening of April 7, 2020 by email. Defendants object to Plaintiffs’ motion.



          Dated: April 8, 2020

                                                                  /s/ Hayley Horowitz
                                                                  Hayley Horowitz
                                                                  Kristina Saleh
Case 4:18-cv-00298-CVE-JFJ Document 162 Filed in USDC ND/OK on 04/08/20 Page 3 of 4




                                                  Still She Rises, Tulsa
                                                  567 E. 36th Street North
                                                  Tulsa, OK 74106
                                                  918-392-0867

                                                  Charles Gerstein*
                                                  Ryan Downer*
                                                  Alexandria Twinem*
                                                  Laura Gaztambide Arandes*
                                                  Alec Karakatsanis*
                                                  Civil Rights Corps
                                                  1601 Connecticut Ave. NW, Ste. 800
                                                  Washington, DC 20009
                                                  202-894-6126

                                                  *Not admitted to the Oklahoma Bar;
                                                  admitted Pro Hac Vice
Case 4:18-cv-00298-CVE-JFJ Document 162 Filed in USDC ND/OK on 04/08/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing Plaintiffs’ Motion to
   Supplement Plaintiffs’ Motions for a Temporary Restraining Order and Preliminary Injunction
   Against Defendant Tulsa County Sheriff was served on April 8, 2020 via the Northern District of
   Oklahoma CM-ECF system upon all counsel of record.

                                                      /s/ Hayley Horowitz
